Title: From Benjamin Franklin to Sarah Franklin, 8 November 1764
From: Franklin, Benjamin
To: Franklin, Sarah


Three hundred friends and admirers accompanied Franklin from Philadelphia to Chester, where he embarked on the King of Prussia, Capt. James Robinson, on Nov. 7, 1764. As he boarded the ship, he “was saluted by a Number of Cannon, and the Huzza’s of the People; and an Anthem was sung … suitable to the Occasion.” The text of the anthem is said to have been composed in Philadelphia; it was, however, an adaptation (with the stanzas rearranged) of “God Save the King,” which had become popular during the Rebellion of 1745. A recent writer has called this version “the best literary expression of honor and respect for Franklin produced in the 1764 campaign.” It reads:


O LORD our GOD arise,
Scatter our Enemies,
And make them fall.
Confound their Loliticks,
Frustrate such Hylocrites,
Franklin, on Thee we fix,
GOD Save us all.
Thy Knowledge rich in Store,
On Lennsylvania lour,
Thou [sic] great Blessing:
Long to defend our Laws,
Still give us greater Cause,
To sing with Heart and Voice,
GEORGE and FRANKLIN
GOD Save Great GEORGE our King;
Lrosler agent Franklin:
Grant him Success:
Hark how the Vallies ring;
GOD Save our Gracious King,
From whom all Blessings slring,
Our Wrongs redress.

John Dickinson ridiculed the ceremonies attending Franklin’s departure as a “vainglorious Triumph actually puff’d off at his Embarkation, for which silly Pageantry, ship Guns were borrow’d in Philadelphia, and sent down to Chester—the use there made of them, with other vain Exultations are unworthy repetition.” Whatever Dickinson and other opponents thought of the demonstration, however, the departing Franklin must have been gratified at this expression of regard from his friends and political supporters.
 
My dear Sally,
Reedy Island Nov. 8. 17647 at Night.
We got down here just at Sunset, having taken in more live Stock at Newcastle with some other things we wanted. Our good Friends Mr. Galloway, Mr. Wharton, and Mr. James came with me in the Ship from Chester to Newcastle, and went ashore there. It was kind to favour me with their good Company as far as they could. The affectionate Leave taken of me by so many Friends at Chester was very endearing. God bless them, and all Pennsylvania.
My dear Child, the natural Prudence and goodness of heart that God has blessed you with, make it less necessary for me to be particular in giving you Advice; I shall therefore only say, that the more attentively dutiful and tender you are towards your good Mama, the more you will recommend your self to me; But why shou’d I mention me, when you have so much higher a Promise in the Commandment, that such a conduct will recommend you to the favour of God. You know I have many Enemies (all indeed on the Public Account, for I cannot recollect that I have in a private Capacity given just cause of offence to any one whatever) yet they are Enemies and very bitter ones, and you must expect their Enmity will extend in some degree to you, so that your slightest Indiscretions will be magnified into crimes, in order the more sensibly to wound and afflict me. It is therefore the more necessary for you to be extreamly circumspect in all your Behaviour that no Advantage may be given to their Malevolence. Go constantly to Church whoever preaches. The Acts of Devotion in the common Prayer Book, are your principal Business there; and if properly attended to, will do more towards mending the Heart than Sermons generally can do. For they were composed by Men of much greater Piety and Wisdom, than our common Composers of Sermons can pretend to be. And therefore I wish you wou’d never miss the Prayer Days. Yet I do not mean that you shou’d despise Sermons even of the Preachers you dislike, for the Discourse is often much better than the Man, as sweet and clear Waters come to us thro’ very dirty Earth. I am the more particular on this Head, as you seem’d to express a little before I came away some Inclination to leave our Church, which I wou’d not have you do.
For the rest I would only recommend to you in my Absence to acquire those useful Accomplishments Arithmetick, and Book-keeping. This you might do with Ease, if you wou’d resolve not to see Company on the Hours you set apart for those Studies. I think you should and every Body should if they could, have certain days or hours to [about six and a half lines missing] She cannot be spoke with: but will be glad to see you at such a time.
We expect to be at Sea to morrow if this Wind holds, after which I shall have no opportunity of Writing to you till I arrive (if it pleases God that I do arrive) in England. I pray that his Blessing may attend you which is of more worth than a Thousand of mine, though they are never wanting. Give my Love to your Brother and Sister, as I cannot now write to them; and remember me affectionately to the young Ladies your Friends, and to our good Neighbours. I am, my dear Sally, Your ever Affectionate Father
B. Franklin
